Shulman, Presiding Judge.
Appellee filed suit against appellant seeking unpaid rent and a writ of possession for premises appellant had leased from appellee. Appellant, proceeding pro se, filed a counterclaim in which he contended that appellee/landlord was indebted to appellant. Following a non-jury trial, judgment was entered for appellee and this appeal resulted.
We shall treat appellant’s somewhat inartfully drawn enumerations of error as raising the general grounds. However, no transcript of the proceeding is present in the record before us. “Where no transcript of evidence is filed all grounds requiring a consideration of evidence must be affirmed. [Cit.]” Cantrell v. Abernathy, 120 Ga. App. 318 (170 SE2d 319).

Judgment affirmed.


Quillian, C. J., and Carley, J., concur.